Peters, J. (dissenting).
I respectfully dissent. The record reflects that while plaintiff Brenda L. Bashaw conceded that she did not know how the material came to be on the floor or how long it had been there, she did submit her sworn deposition testimony which indicated that the substance on the floor was white in color with a yellow-tan discoloration around the outermost perimeter. She further testified that the material was located near the base of a shelf and that a dust ball, the size of a golf ball, was actually in it. Moreover, the affidavit of JoAnn Patch, an assistant manager who had worked in the store on the night before the accident, established that the floor was swept "at or near the time of closing” (emphasis supplied), notably not after the store was actually closed. The record further reveals that the floor, a dull white color with darker specks of color, was not inspected upon opening and that the accident occurred approximately one hour and 15 minutes after the store had opened. Hence, I believe that plaintiffs provided sufficient proof to raise a triable issue that the substance on the floor was visible and had existed for a sufficient length of time prior to the accident to permit defendant’s employees to discover and remedy it (see, Gordon v American Museum of Natural History, 67 NY2d 836, 837; Salty v Altamont Assocs., 198 AD2d 591).
Ordered that the order is reversed, on the law, with costs, motion granted, summary judgment awarded to defendant and complaint dismissed.